This proceeding was commenced by the petitioners to vacate an award made by the State industrial Commission to the claimant for a ten per cent. partial permanent disability. The facts briefly are: That on the 6th day of November, 1924, claimant, while in the employment of petitioners and engaged in a hazardous occupation, suffered an injury to his back. In our opinion there is competent medical testimony supporting the award made by the commission.
However, the award was based by the commission upon an erroneous computation of amount due based upon the weekly wage, as announced by this court in Riverland Oil Co. v. Williams,176 Okla. 448, *Page 465 56 P.2d 1167, and in this respect the claimant has confessed error, stating that in so far as section 2, chapter 29, S. L. 1933, attempts to amend or supersede or repeal subdivision 3, section 13356, O. S. 1931, it is unconstitutional, and that therefore the claimant would be entitled to compensation under and by virtue of subdivision 3 supra. They ask that the cause be reversed and remanded, with directions upon such confession of error.
The cause is therefore reversed and remanded, with directions to the State Industrial Commission to vacate the award entered and for further proceedings in accordance with this opinion.
McNEILL, C. J., and WELCH, PHELPS, CORN, and GIBSON, JJ., concur.